internal_revenue_service number release date index number ---------------------- ------------------------------ ------------------------------------- -------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b03 plr-107252-12 date date legend legend company ----------------------------------------------------------------------- -------------------------------------- subsidiary ----------------------------------------------------------------------- ---------------------------------------------------- accounting firm law firm state x state y date date date date date date date date ----------------------- ------------------------ ------------- ------------- ------------------------ ----------------- ---------------------- ---------------------- -------------------- --------------------------- ----------------------- --------------------------- plr-107252-12 dear ------------- this letter responds to a letter dated date and subsequent correspondence on behalf of company and subsidiary requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code code to treat subsidiary as a taxable_reit_subsidiary of company effective as of date facts company was organized on date as a state x corporation company invests in real_estate and real_estate related assets such as loans secured_by real_property company attempts to structure its investments to permit it to qualify as a real_estate_investment_trust reit under part ii of subchapter_m of the code on date company filed its first registration_statement with the securities_and_exchange_commission sec on form s-11 registering its common_stock for sale to the public the registration_statement stated company intended to qualify as a reit for federal_income_tax purposes commencing with the taxable_year in which it satisfied its minimum offering requirements and indicated company would organize taxable reit subsidiaries to lease any hotels it acquired company represents that for each of its two taxable years immediately preceding its taxable_year ending on date it had no operations it failed to satisfy its minimum offering requirements it did not issue any shares of its common_stock to the public and it filed form_1120 u s_corporation income_tax return as a c_corporation subsidiary was organized on date as a state y corporation subsidiary engages in certain activities that if conducted directly by company would prevent company from qualifying as a reit for federal_income_tax purposes on date the chief financial officer cfo of company and subsidiary prepared executed on behalf of company and subsidiary and filed with the internal_revenue_service form_8875 taxable_reit_subsidiary election to treat subsidiary as a taxable_reit_subsidiary of company election election specified date as an effective date for its taxable_year ending date however company did not satisfy the shareholder requirement under sec_856 accordingly company filed form_1120 as a c_corporation for that year cfo assumed that election was effective notwithstanding that company was not a reit for that year and that it would not be necessary to file another form_8875 for the next year plr-107252-12 company commenced operations during its taxable_year ending date but did not elect to be treated as a reit for federal_income_tax purposes for such taxable_year company has disclosed in its sec filings that it intends to make a reit election for federal_income_tax purposes for its taxable_year ending date company and subsidiary are now requesting an extension of time to elect to treat subsidiary as a taxable_reit_subsidiary of company effective as of date company and subsidiary represent neither company nor subsidiary are using hindsight in requesting relief and make the following additional representations the request for relief was filed by company and subsidiary before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in company or subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory election applies then that they would have had if the election had been timely made taking into account the time_value_of_money company and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences company and subsidiary did not choose to not file the election law and analysis the ticket to work and work incentives improvement act of p l included a change for tax years beginning after date to the reit provisions of sec_856 this change allows a reit to form a taxable_reit_subsidiary that can perform activities that otherwise would result in impermissible_tenant_service_income the election under sec_856 is made on form_8875 taxable_reit_subsidiary election officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden ut sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary plr-107252-12 in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that company and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a taxable_reit_subsidiary of company effective as of date accordingly company and subsidiary are granted days from the date of this letter to file a correct form_8875 to make the intended election this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein plr-107252-12 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether company qualifies as a reit or whether subsidiary otherwise qualifies as a taxable_reit_subsidiary under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company and subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely charles w culmer acting chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
